DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Burton et al(9290398).
	Burton et al teaches a landed based aeration system comprising a pole(32) secured to a portion of land(26), a frame(mounting 46,48 in figure 4) coupled to the pole, a solar panel(50) coupled to the frame, an encasement(34) coupled to the pole, a controller(62) housed within the encasement, an air compressor(pump 60) housed within the encasement and electrically coupled to the controller, one or more diffusers(12) submerged under water, and an air hose(20) pneumatically coupling the air compressor and the one or more diffusers.  
Allowable Subject Matter
Claims 2-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
s 13-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 13 recites “a floating aeration system, comprising a floating based, an anchor system securing  the floating base, a metal frame affixed to the floating base, a metal pole affixed to the metal frame, a plurality of solar panels affixed to the metal frame to provide electrical power, an encasement coupled to the metal pole, a controller housed within the encasement, an air compressor housed within the encasement, an air compressor housed within the encasement and electrically coupled to the controller, one or more diffusers submerged under water, an air hose pneumatically coupling the air compressor and the one or more diffusers, and a lightning rod cap coupled to the metal pole”.  Chinese reference teaches in the figure an aeration system including a plurality of floats(1), a bottom plate(2) attached to the floats, a frame(3) extending from the bottom plate to a plurality of solar panels(4), a pipeline assembly(9) under the solar panels and a plurality of aeration heads(11), an air pump(6) for providing air flow, and a controller(5) for controlling the air flow to the aeration heads.  However Chinese reference does not teach or suggest a floating aeration system, comprising a floating based, an anchor system securing  the floating base, a metal frame affixed to the floating base, a metal pole affixed to the metal frame, a plurality of solar panels affixed to the metal frame to provide electrical power, an encasement coupled to the metal pole, a controller housed within the encasement, an air compressor housed within the encasement, an air compressor housed within the encasement and electrically coupled to the controller, one or more diffusers submerged under water, an air hose  allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159.  The examiner can normally be reached on Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
March 2, 2021